Order, Supreme Court, New York County (Carol H. Arber, J.), entered on or about February 13, 1992, which, insofar as appealed from, denied plaintiff receiver’s application for reimbursement of expenses and compensation for his services as an attorney, unanimously modified, on the law and the facts, to direct reimbursement of expenses in the amount of $757.17, and otherwise affirmed, without costs.
Compensation for a receiver is governed by Business Corporation Law § 1217 (a), which sets a commission based on "the sums received and disbursed” and since plaintiff was paid accordingly, he is entitled to no further compensation for his activities as a receiver (see, Matter of Kane, 75 NY2d 511, 515-516). However, plaintiff should also have been awarded his "necessary expenses” for which the statute makes provision as *360well, there being adequate documentation thereof. Concur— Murphy, P. J., Carro, Rosenberger and Ellerin, JJ.